        Case 1:20-mi-00042-JPB Document 8 Filed 05/15/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

In re Application of

iFinex Inc.                                      Civil Action No.:
                                                 1:20-mi-00042-JPB-AJB
       Applicant,

For the Issuance of a Subpoena for the
Taking of a Deposition and the
Production of Documents for use in a
Foreign Proceeding Pursuant to 28 U.S.C.
§ 1782


        AMENDED CERTICATE OF INTERESTED PERSONS AND
             CORPORATE DISCLOSURE STATEMENT

      Pursuant to Local Rule 3.3 of the United States District Court for the Northern

District of Georgia and Rule 7.1 of the Federal Rules of Civil Procedure, Applicant

iFinex Inc. (“Applicant”) hereby respectfully submits this Amended Certificate of

Interested Persons and Corporate Disclosure Statement, stating as follows:


   1. The undersigned counsel of record for a party to this action certifies that the

      following is a full and complete list of all parties in the action, including any

      parent corporation and any publicly held corporation that owns 10% or more

      of the stock of a party:

      Parties:




                                          1
      Case 1:20-mi-00042-JPB Document 8 Filed 05/15/20 Page 2 of 6




   Applicant: iFinex Inc. iFinex Inc. is a non-governmental entity whose parent

   corporation is Digfinex Inc. No publicly traded corporation owns ten percent

   or more of Applicant’s stock.

2. The undersigned further certifies that the following is a full and complete list

   of all other persons, associations, firms, partnerships, or corporations possibly

   having either a financial interest in or other interest which could be

   substantially affected by the outcome of this particular case:

     i.   Banco Protuguês de Investimento

    ii.   Bankinter, S.A.

   iii.   Bank of America, N.A.

   iv.    Bank of Colorado

    v.    Bitfinex

   vi.    Caixa Geral de Depósitos, SA

   vii.   Citibank, N.A.

  viii.   Crypto Capital Corp formerly trading as Crypto Capital

   ix.    Digfinex Inc.

    x.    Eligibility Criterion Unipessoal LDA

   xi.    Enterprise Bank & Trust

   xii.   Diane Fletcher

  xiii.   Reginald Fowler



                                       2
      Case 1:20-mi-00042-JPB Document 8 Filed 05/15/20 Page 3 of 6




  xiv.    Trent Fowler

   xv.    Global Trading Solutions, LLC

  xvi.    Global Trade Solutions AG trading as Crypto Capital

  xvii.   G.T.S. Resources Limited

 xviii.   HSBC Bank plc

  xix.    HSBC Bank USA, N.A.

   xx.    iFinex Inc.

  xxi.    Katsuyoshi Iwanaga

  xxii.   Ivan Manuel Molina Lee

 xxiii.   Rondell Monroe

 xxiv.    NLE Consulting Group

  xxv.    Spiral Global Development Limited

 xxvi.    David Anthony Stafford

xxvii.    Stearns Bank N.A.

xxviii.   SunTrust Bank

 xxix.    TCA Investment Bancorp & Trust Company

  xxx.    TD Bank, N.A.

 xxxi.    U.S. Bank, N.A.

xxxii.    Ozzie Yosef also known as Ozzie Joseph

xxxiii.   Wells Fargo, N.A.



                                     3
      Case 1:20-mi-00042-JPB Document 8 Filed 05/15/20 Page 4 of 6




3. The undersigned further certifies that the following is a full and complete list

   of all persons serving as attorneys for the parties in this proceeding:

                                David S. Fried
                               Scott L. Bonder
                            Fried & Bonder, LLC
                          White Provision, Suite 305
                         1170 Howell Mill Road NW
                             Atlanta, GA 30318

                   Michael Jason Lee, Esq. (pro hac vice)
                  Law Offices of Michael Jason Lee, APLC
                   4660 La Jolla Village Drive, Suite 100
                       San Diego, California 92122

                   Christopher J. Beal, Esq. (pro hac vice)
                        Dillon Miller & Ahuja, LLP
                      5872 Owens Avenue, Suite 200
                         Carlsbad, California 92008

   Respectfully submitted this 15th day of May 2020.


                                    FRIED & BONDER, LLC

                                    /s/ David S. Fried
                                    David S. Fried
                                    Georgia Bar No. 277319
                                    dfried@friedbonder.com
                                    Scott L. Bonder
                                    Georgia Bar No. 066815
                                    sbonder@friedbonder.com
                                    White Provision, Suite 305
                                    1170 Howell Mill Rd. NW
                                    Atlanta, GA 30318
                                    Phone: (404) 995-8808
                                    Facsimile: (404) 995-8899




                                       4
Case 1:20-mi-00042-JPB Document 8 Filed 05/15/20 Page 5 of 6




                           LAW OFFICES OF MICHAEL JASON
                           LEE, APLC

                           Michael Jason Lee, Esq. (pro hac vice)
                           California State Bar No. 206110
                           4660 La Jolla Village Drive, Suite 100
                           San Diego, California 92122
                           Telephone: (858) 550-9984
                           Facsimile: (858) 550-9985
                           Email: michael@mjllaw.com

                           DILLON MILLER & AHUJA, LLP

                           Christopher J. Beal, Esq. (pro hac vice)
                           California State Bar No. 216579
                           5872 Owens Avenue, Suite 200
                           Carlsbad, California 92008
                           Telephone: (858) 587-1800
                           Facsimile: (858) 587-2587
                           Email: cbeal@dmalaw.com

                           Counsel for iFinex, Inc.




                             5
         Case 1:20-mi-00042-JPB Document 8 Filed 05/15/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 15, 2020, I electronically filed AMENDED

CERTICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE

STATEMENT with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to all parties to this action.


                                               FRIED & BONDER, LLC

                                               /s/ David S. Fried
                                               David S. Fried
                                               Georgia Bar No. 277319




                                           6
